     Case: 1:18-cv-05035 Document #: 14 Filed: 01/31/19 Page 1 of 4 PageID #:89



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION




                                                     )
UNITED STATES SECURITIES                             )
AND EXCHANGE COMMISSION,                             )     Case No. L:18-cv-05035
                                                     )
               Ptaintiff,                            )     Judge: Charles R. Norgle, Sr.
                                                     )
                                v.                   )     Magistrate Judge: Jeffrey Cole

MATTHEW BRUNSTRUM

       and

SUSAN BRUNSTRUM,

               Defendants.


                     FINAL JUDGMENT AS TO SUSAN BRUNSTRUM

                                               I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Court's September

13,2018 Judgment as to Defendant Susan Brunstrum is incorporated by reference and FINAL

JUDGMENT is entered against Defendant      Susan Brunstrum ("Defendant") and    in favor of

Plaintiff United States Securities and Exchange Commission (o'Commission") in the amount of

$170,252 for a civil penalty pursuant to Section 21A of the Securities Exchange Act of 1934 U5

U.S.C. $ 78u-ll.

                                               II.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant shall make

this payment pursuant to the terms of the payment schedule set forth in paragraph   III below after

entry of this Final Judgment.
     Case: 1:18-cv-05035 Document #: 14 Filed: 01/31/19 Page 2 of 4 PageID #:90



       Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier's check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title,   civil action number, and name of

this Court; Susan Brunstrum as a defendant in this action; and specifying that payment is made

pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifuing information to the Commission's counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury. Defendant shall pay post-judgment interest

on any delinquent amounts pursuant to 28 USC $ 1961.

                                                  ru.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant Susan

Brunstrum shall pay the penalty due of $170,252 in two installments to the Commission

according to the following schedule:   (l)   $85,126, within 14 days of entry of this Final

Judgment; and (2) $85,126, within 120 days of entry of this Final Judgment. Payments shall be

deemed made on the date they are received by the Commission and shall be applied first to post
     Case: 1:18-cv-05035 Document #: 14 Filed: 01/31/19 Page 3 of 4 PageID #:91



judgment interest, which accrues pursuant to 28 U.S.C. $ 1961 on any unpaid amounts due after

14 days of the entry of Final Judgment. Prior to making the final payment set forth herein, Susan

Brunstrum shall contact the staff of the Commission for the amount due for the final payment.

            If   Susan Brunstrum fails to make any payment by the date agreed and/or in the

amount agreed according to the schedule set forth above, all outstanding payments under this

Final Judgment, including post-judgment interest, minus any payments made, shall become due

and payable immediately at the discretion of the staff of the Commission without further

application to the Court.

                                                 Iv.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Second Consent

of Defendant Susan P. Brunstrum is incorporated herein with the same force and effect as if fully

set forth herein, and that Defendant shall comply   with all of the undertakings and agreements set

forth therein.

                                                 V.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 1l U.S.C. $523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 1l U.S.C. $523(a)(19).
     Case: 1:18-cv-05035 Document #: 14 Filed: 01/31/19 Page 4 of 4 PageID #:92



                                                u.
         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforeing the terms of this Final Judgment.



Dated:
         W*,ep!1
                                              Honorable Charles R. Norg
                                              United States District Judge
